DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aharonovitch et al. (U.S. Pub. No. 2020/0139112 A1; hereinafter known as “Aharonovitch”).
Regarding claim 1, Aharonovitch discloses a system for enhancing dream recall in a subject (Abstract; [0036]; [0188]; [0194]), the system comprising: one or more sensors configured to generate output signals conveying information related to brain activity of a subject during a sleep session ([0084]; [0088]; [0100]; [0131]); one or more sensory stimulators configured to provide sensory stimulation to the subject ([0083]; [0100]; [0135]); and one or more processors operatively coupled to the one or more sensors and the one or more sensory stimulators ([0092]-[0097]), the one or more processors configured by machine-readable instructions to: detect, based on the output signals, sleep in the subject during the sleep session; and control the one or more sensory stimulators to deliver sensory stimulation to the subject during the sleep session to enhance dream recall in the subject ([0099]-[0100]; [0149]; [0188]; [0194]).  
Regarding claim 2, Aharonovitch discloses that the one or more processors are further configured to: detect, based on the output signals, rapid eye movement (REM) sleep in the subject during the sleep session; and control the one or more sensory stimulators to deliver the sensory stimulation to the subject during the REM sleep to enhance the dream recall in the subject ([0036]-[0037]; [0194]; [0203]; [0209]).  
Regarding claim 11, Aharonovitch discloses a method for enhancing dream recall in a subject (Abstract; [0036]; [0188]; [0194]) with a system, the system comprising one or more sensors, one or more sensory stimulators, and one or more processors, the method comprising: generating, with the one or more sensors, output signals conveying information related to brain activity of the subject during a sleep session ([0084]; [0088]; [0100]; [0131]); detecting, based on the output signals, sleep in the subject during the sleep session; and controlling the one or more sensory stimulators to deliver sensory stimulation to the subject during the sleep session to enhance dream recall in the subject ([0099]-[0100]; [0149]; [0188]; [0194]).  
Regarding claim 12, Aharonovitch discloses detecting, based on the output signals, rapid eye movement (REM) sleep in the subject during the sleep session; and controlling the one or more sensory stimulators to deliver the sensory stimulation to the subject during the REM sleep to enhance the dream recall in the subject ([0036]-[0037]; [0194]; [0203]; [0209]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Molina et al. (U.S. Pub. No. 2019/0298967 A1; hereinafter known as “Garcia Molina”; corresponding international application WO 2018/001936 A1 has a publication date of 04 January 2018), in view of Kwak et al. (WO 2020/153584 A1; hereinafter known as “Kwak”).
Regarding claim 1, Garcia Molina discloses a system for enhancing sleep in a subject (Abstract), the system comprising: one or more sensors 18 configured to generate output signals conveying information related to brain activity of a subject during a sleep session ([0023; [0026]-[0029]); one or more sensory stimulators 16 configured to provide sensory stimulation to the subject ([0023]-[0025]); and one or more processors 20 operatively coupled to the one or more sensors and the one or more sensory stimulators ([0023]; [0030]), the one or more processors configured by machine-readable instructions to: detect, based on the output signals, sleep in the subject during the sleep session; and control the one or more sensory stimulators to deliver sensory stimulation to the subject during the sleep session ([0033]-[0035]; [0045]).  Garcia Molina fails to disclose that the delivered sensory stimulation is to enhance dream recall in the subject.  Kwak discloses a system for enhancing dream recall in a subject, wherein the system comprises an EEG sensor and a sensory stimulator (Abstract; [6]; [11]), wherein the system controls the sensory stimulator to tune the brainwaves of the subject to theta waves so as to be able to remember the dream ([147]-[149]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Garcia Molina with the stimulation taught by Kwak in order to enhance dream recall so that the subject is able to remember their dreams.
Regarding claim 2, the combination of Garcia Molina and Kwak discloses the invention as claimed, see rejection supra, and Kwak further discloses that the one or more processors are further configured to: detect, based on the output signals, rapid eye movement (REM) sleep in the subject during the sleep session; and control the one or more sensory stimulators to deliver the sensory stimulation to the subject during the REM sleep to enhance the dream recall in the subject ([6]; [8]).
Regarding claim 3, the combination of Garcia Molina and Kwak discloses the invention as claimed, see rejection supra, and further discloses that that the one or more processors are further configured to determine, based on the output signals, an EEG for the subject during the sleep session (Garcia Molina: [0020], [0027]), determine a theta power for the EEG (Garcia Molina: [0033], [0035]); and control the one or more sensory stimulators to deliver the sensory stimulation to the subject during the REM sleep to enhance the EEG theta power, the enhanced EEG theta power being associated with the dream recall in the subject (Kwak: [147]-[149]).  
Regarding claim 8, the combination of Garcia Molina and Kwak discloses the invention as claimed, see rejection supra, and Garcia Molina further discloses that the sensory stimulation delivered to the subject comprises repeating stimulations each separated from one another by a constant interval ([0020]).
Regarding claim 9, the combination of Garcia Molina and Kwak discloses the invention as claimed, see rejection supra, and Garcia Molina further discloses that the one or more processors are further configured to: calculate, based on the output signals, an instantaneous EEG alpha power; compare the instantaneous EEG alpha power to a first arousal threshold; in response to determining that the instantaneous EEG alpha power breaches the first arousal threshold for a predetermined period of time, cause the one or more sensory stimulators to cease delivering the sensory stimulation to the subject ([0020]).
Regarding claim 10, the combination of Garcia Molina and Kwak discloses the invention as claimed, see rejection supra, and Garcia Molina further discloses that the one or more processors are further configured to: calculate, based on the output signals, an instantaneous EEG beta power; compare the instantaneous EEG beta power to a second arousal threshold; and in response to determining that the instantaneous EEG beta power breaches the second arousal threshold for a predetermined period of time, cause the one or more sensory stimulators to cease delivering the sensory stimulation to the subject ([0020]).
Regarding claim 11, Garcia Molina discloses a method for enhancing sleep in a subject (Abstract) with a system, the system comprising one or more sensors 18, one or more sensory stimulators 16, and one or more processors 20 ([0023]), the method comprising: generating, with the one or more sensors, output signals conveying information related to brain activity of the subject during a sleep session ([0023; [0026]-[0029]); detecting, based on the output signals, sleep in the subject during the sleep session; and controlling the one or more sensory stimulators to deliver sensory stimulation to the subject during the sleep session ([0033]-[0035]; [0045]).  Garcia Molina fails to disclose that the delivered sensory stimulation is to enhance dream recall in the subject.  Kwak discloses a method for enhancing dream recall in a subject, using a system that comprises an EEG sensor and a sensory stimulator (Abstract; [6]; [11]), wherein the system controls the sensory stimulator to tune the brainwaves of the subject to theta waves so as to be able to remember the dream ([147]-[149]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Garcia Molina with the stimulation taught by Kwak in order to enhance dream recall so that the subject is able to remember their dreams.
Regarding claim 12, the combination of Garcia Molina and Kwak discloses the invention as claimed, see rejection supra, and Kwak further discloses detecting, based on the output signals, rapid eye movement (REM) sleep in the subject during the sleep session; and controlling the one or more sensory stimulators to deliver the sensory stimulation to the subject during the REM sleep to enhance the dream recall in the subject ([6]; [8]).
Regarding claim 13, the combination of Garcia Molina and Kwak discloses the invention as claimed, see rejection supra, and further discloses determining, based on the output signals, an EEG for the subject during the sleep session (Garcia Molina: [0020], [0027]), determining a theta power for the EEG (Garcia Molina: [0033], [0035]); and controlling the one or more sensory stimulators to deliver the sensory stimulation to the subject during the REM sleep to enhance the EEG theta power, the enhanced EEG theta power being associated with the dream recall in the subject (Kwak: [147]-[149]).  
Regarding claim 18, the combination of Garcia Molina and Kwak discloses the invention as claimed, see rejection supra, and Garcia Molina further discloses that the sensory stimulation delivered to the subject comprises repeating stimulations each separated from one another by a constant interval ([0020]).
Regarding claim 19, the combination of Garcia Molina and Kwak discloses the invention as claimed, see rejection supra, and Garcia Molina further discloses calculating, based on the output signals, an instantaneous EEG alpha power; comparing the instantaneous EEG alpha power to a first arousal threshold; in response to determining that the instantaneous EEG alpha power breaches the first arousal threshold for a predetermined period of time, causing the one or more sensory stimulators to cease delivering the sensory stimulation to the subject ([0020]).
Regarding claim 20, the combination of Garcia Molina and Kwak discloses the invention as claimed, see rejection supra, and Garcia Molina further discloses calculating, based on the output signals, an instantaneous EEG beta power; comparing the instantaneous EEG beta power to a second arousal threshold; and in response to determining that the instantaneous EEG beta power breaches the second arousal threshold for a predetermined period of time, causing the one or more sensory stimulators to cease delivering the sensory stimulation to the subject ([0020]).

Allowable Subject Matter
Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests detects an increase, a lack of change, or a decrease in the EEG theta power and causing the stimulator to deliver stimulation at a constant intensity or an increased intensity based upon the detected characteristic of the EEG theta power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Poltorak (U.S. Pub. No. 2020/0086078 A1) teaches artificially increasing theta waves to influence dreams.  Grossman et al. (U.S. Pub. No. 2019/0143073 A1) teaches providing stimulation that causes an increase in theta power.  Raut et al. (U.S. Pub. No. 2019/0070386 A1) teaches a device for sensing brainwaves and emitting stimuli  to improve the dreaming experience.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791